Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gary Darnell Williams petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion filed pursuant to 28 U.S.C. § 2255 (2012). He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court ruled on Williams’ § 2255 motion by order entered August 5, 2014. Accordingly, because the district court has recently decided Williams’ case, we deny the mandamus petition as moot. We grant leave to proceed in forma pau-peris. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.